FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10124

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00178-PMP

  v.
                                                 MEMORANDUM*
BILLY CEPERO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Billy Cepero appeals pro se from the district court’s order denying as moot

his motion to compel his former counsel to return his case file. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       The district court denied Cepero’s motion because it found that former

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel had already returned the entire case file to Cepero. We review this factual

finding for clear error, see United States v. Yi, 704 F.3d 800, 805 (9th Cir. 2013),

and the court’s denial of Cepero’s motion for abuse of discretion. See United

States v. Anthony, 93 F.3d 614, 616 (9th Cir. 1996). Because the record supports

the district court’s finding, it did not abuse its discretion in denying Cepero’s

motion.

      To the extent Cepero challenges the district court’s order denying his motion

for appointment of appellate counsel and the underlying January 30, 2012,

judgment, we decline to consider these arguments because they are outside the

scope of this appeal.

      AFFIRMED.




                                           2                                        13-10124